PER CURIAM.
Ike Hunter was incorrectly sentenced to life in prison as both a Prison Releasee Re offender pursuant to section 775.082(8), Florida Statutes (1997) and a Habitual Violent Felony Offender pursuant to section 775.084(4)(b) (1997). See Grant v. State, 770 So.2d 655 (Fla.2000). Accordingly, we vacate the sentence imposed for count I, burglary of a dwelling with battery pursuant to sections 810.02(1), 810.02(2)(a), and 784.03, Florida Statutes (1997).
We affirm the judgment and sentence except as to the portion vacated above and remand for resentencing pursuant to the guidelines established in Grant.
ORDER VACATED IN PART; AFFIRMED IN PART; REMANDED.
SHARP, W., PETERSON and PALMER, JJ., concur.